Por cuanto, la parte apelada por moción de junio 16, 1937, so-licitó la desestimación del recurso por negligencia en su tramitación, celebrándose la vista de dicha moción el 12 de julio siguiente; y'
Por cuanto, esta corte por resolución de julio 28, 1937, declaró la moción con lugar dejando luego su resolución sin efecto a virtud de reconsideración solicitada por la parte apelante, señalándose una nueva vista de la moción para noviembre 8, 1937; y.
Por Cuanto, celebrada la nueva vista y examinados los antece-dentes del caso se encuentra que la transcripción había sido ya ra-dicada cuando se celebró la primera vista de la moción de desesti-mación bajo un número distinto, el 7567, constituyendo dicha radica-ción una contestación suficiente.
Por tanto, se declara sin lugar la moción de desestimación, de-biendo consolidarse bajo un sólo número ambos expedientes por trar tarse de tres apelaciones contra resoluciones dictadas en el mismo pleito, comprendidas en una sola transcripción.
Los Jueces Asociados señores Hutchison y Córdova Dávila no intervi-nieron.